Exhibit 10.25

SUBLEASE

THIS SUBLEASE (“Sublease”) is entered into as of the date of the last signature
appearing on the signature page herein by and between Avnet, Inc., a New York
corporation with its principal offices at 2211 South 47th Street, Phoenix, AZ
85034 (“Sublessor”) and Iomega Corporation, a Delaware corporation with its
principal offices at 10955 Vista Sorrento Parkway, San Diego, CA 92130
(“Sublessee”).

RECITALS

A. By Lease Agreement dated September 23, 2002 (the “Prime Lease”), Kilroy
Realty, L.P. (“Landlord”) leased to Memec, LLC (“Memec”) certain premises at
3721 Valley Center Drive, San Diego, CA 92130 (the “Building”).

B. Sublessor warrants that it is successor by merger to Memec.

C. Sublessor desires to sublease to Sublessee and Sublessee desires to hire from
Sublessor the entire rentable area on the 2nd floor consisting of approximately
23,423 rentable square feet of space and designated as Suite 200 as depicted on
the Plan attached to and forming a part of this Sublease as Exhibit A (the
“Sublet Premises”).

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sublessor and Sublessee mutually agree as follows:

1. Sublease, Use and Term. Sublessor hereby subleases to Sublessee and Sublessee
hereby hires from Sublessor the Sublet Premises together with the fixtures
thereon, all existing network cabling therein, and the furniture and equipment
specified in Exhibit C hereof (which furniture and equipment shall become
Sublessee’s property upon delivery of possession of the Sublet Premises) and,
together with others entitled thereto, the non-exclusive right to use the lunch
room, kitchen, shower and locker-rooms located on the first floor of the
Building as depicted on Exhibit E hereof for the term, and, together with others
entitled thereto, the non-exclusive right to use the Common Areas, including the
parking areas, at the rentals and upon the terms and conditions set forth in
this Sublease. The Sublet Premises shall be used only for general business
office and related uses permitted under the Prime Lease only. The term of this
Sublease shall commence on the later of (i) August 1, 2008 or (ii) the date that
Sublessor shall deliver possession of the Sublet Premises pursuant to Section 2
of this Sublease or (iii) the date Sublessor shall deliver to Sublessee the
written consent of Landlord pursuant to Section 18 of this Sublease (the
“Commencement Date”) and shall expire on February 27, 2013, unless sooner
terminated in accordance with the provisions hereof.

2. Delivery of Premises and Sublessee Improvements.

(a) Sublessor shall deliver the Sublet Premises in its “as is” condition on the
date hereof, “broom swept”, with the HVAC, mechanical, window coverings,
plumbing, lighting and electric service in good operating condition. Sublessee
acknowledges that it has inspected the Sublet Premises and the fixtures and
improvements thereon, and is fully acquainted with their condition, and except
for Sublessor’s obligations in Section 2(a) of this Sublease, Sublessee shall
accept possession of the Sublet Premises in “as is” condition on the date
hereof, subject only to Sublessor’s obligations in the preceding sentence.
Sublessor shall have no other obligation to perform any installations,
renovations, alterations, or improvements in or to the Sublet Premises except as
set forth in Section 2(a) of this Sublease. In the event Sublessor shall not
deliver possession of the Sublet Premises in the condition required by this
Section 2(a), Sublessee shall give written notice specifying the nature and
extent of such nonconformance within ten (10) days of the delivery of possession
and any other nonconformance shall be deemed to be waived. Sublessor shall
promptly correct any such nonconformance.

(b) Sublessee, at its expense, shall perform all improvements desired or
required for its use and occupancy of the Sublet Premises in accordance with
plans and specifications approved by Sublessor, which approval shall not be
unreasonably withheld, delayed or conditioned, and if required under the Prime
Lease approved by Landlord.

(c) Sublessor shall permit Sublessee to access the Sublet Premises on a
rent-free basis for inspection, measurement and planning purposes upon execution
of this Sublease. Sublessor shall deliver possession of the Sublet Premises
pursuant to Section 2(a) hereof and permit Sublessee to access the Sublet
Premises on a Base Rent-free basis and free of additional rent under
Section 4(d) of this Sublease promptly after this Sublease has been executed and
the consent of Landlord is obtained pursuant to Section 18 of this Sublease to
(i) this Sublease, (ii) Sublessee’s listing on the monument sign located in
front of the Building; and (iii) Sublessee Work

 

Confidential



--------------------------------------------------------------------------------

so that Sublessee may commence and perform Sublessee Work as defined in Exhibit
G. Any access and/or performance of Sublessee Work prior to the Commencement
Date shall be at Sublessee’s sole risk and subject to Sublessee’s compliance
with the provisions of this Sublease, including the obligation to provide
certificates of insurance required pursuant to this Sublease. Notwithstanding
the foregoing, Sublessee may not occupy the Sublet Premises for the conduct of
business prior to the Commencement Date without Sublessor’s prior written
approval.

(d) If Sublessor has not delivered possession of the Sublet Premises to
Sublessee for performance of Sublessee Work within ten (10) days of the date on
which the last of the consents specified in Section 18 of this Sublease are
obtained, then at any time within five (5) days thereafter Sublessee may cancel
this Sublease by giving written notice of cancellation to Sublessor, in which
case all sums previously paid by Sublessee to Sublessor hereunder shall be
returned to Sublessee, and upon such return this Sublease shall thereafter be of
no further force or effect, and Sublessee and Sublessor shall have no further
liability to the other under this Sublease

3. Rent.

(a) Sublessee shall pay to Sublessor as base rent (“Base Rent”) the following:

 

  •  

$496,800.00 payable $41,400 per month from August 1, 2008 to July 31, 2009 or,
if the Commencement Date shall not occur on or before August 1, 2008, the first
twelve months following the Commencement Date;*

 

  •  

$669,101.42 payable $55,758.45 per month from August 1, 2009 to July 31, 2010
or, if the Commencement Date shall not occur on or before August 1, 2008, the
second 12 months following the Commencement Date;

 

  •  

$692,519.97 payable $57,710.00 per month from August 1, 2010 to July 31, 2011
or, if the Commencement Date shall not occur on or before August 1, 2008, the
third 12 months following the Commencement Date;

 

  •  

$716,758.17 payable $59,729.85 per month from August 1, 2011 to July 31, 2012
or, if the Commencement Date shall not occur on or before August 1, 2008, the
fourth 12 months following the Commencement Date;

 

  •  

$430,534.86 payable $61,820.39 per month from August 1, 2012 to February 27,
2013 or, if the Commencement Date shall not occur on or before August 1, 2008,
from the portion of the fifth 12 months following the Commencement Date to the
end of the term (rent for February 2013 will be pro rated).

 

* Base Rent set forth above reflects a partial abatement from August 1, 2008 or
the Commencement Date, if later, to July 31, 2009 or, if the Commencement Date
shall not occur on or before August 1, 2008, the first twelve months following
the Commencement Date. Such partial abatement shall not limit Sublessee’s
ability to make improvements to the entire Sublet Premises, or use or enjoy the
entire Sublet Premises and Common Areas.

Sublessee shall pay Base Rent in advance on the first day of each month of the
term, except that Sublessee shall pay the first monthly installment of Base Rent
payable hereunder prior to Sublessor’s granting Sublessee access to the Sublet
Premises pursuant to Section 2(c) of this Sublease.

(b) Sublessee shall pay to Sublessor as additional rent (“Additional Rent”) all
other sums payable under this Sublease.

(c) Sublessee shall pay Base Rent and Additional Rent (collectively “Rent”) in
lawful money of the United States by good check or draft drawn to the direct
order of Sublessor at the address of Sublessor herein or to such other party or
such other address as Sublessor shall designate, without notice or demand and
without any deduction, set-off or offset whatsoever. If this Sublease shall
commence on a day other than the first day of a calendar month, or if this
Sublease shall expire or terminate on a day other than the last day of a
calendar month, then Rent for such fractional month shall be prorated on a daily
basis based upon a thirty (30) day calendar month. Additional Rent shall be paid
as and when specified in this Sublease; if not specified in this Sublease
Additional Rent shall be paid within twenty (20) days from receipt of
Sublessor’s invoice.

4. Additional Rent. For the purposes of this Sublease: the rentable area of the
Sublet Premises shall mean 23,423 square feet, which is the agreed rentable
square foot area of the Sublet Premises; and the rentable area of the Building
shall mean 114,782 square feet, which is the agreed rentable square foot area of
the Building; and “Sublessee’s Share” shall mean 20.41%, which is the agreed
percentage obtained by dividing 23,423 by 114,782. In the event that the
rentable square foot area leased by Sublessor under the Prime Lease shall be
increased or decreased during the term of this Sublease, Sublessee’s Share shall
be recalculated in accordance with ANSI Z65.1-1996, as promulgated by the
Building Owners and Managers Association. Sublessee shall pay as Additional Rent
as and when Sublessor’s payments are due from Sublessor pursuant to the Prime
Lease:

(a) after 2008, Sublessee’s Share of any increases in charges incurred by
Sublessor pursuant to Article 4 of the Prime Lease over charges incurred by
Sublessor pursuant to Article 4 of the Prime Lease for the calendar year ending
December 31, 2008 (base year); and

 

Confidential



--------------------------------------------------------------------------------

(b) any charges incurred by Sublessor pursuant to provisions of the Prime Lease,
other than Article 3 or 4 of the Prime Lease, that are attributable solely to
the Sublet Premises or Sublessee’s use or occupancy of the Sublet Premises
provided that such charges are not payable by Sublessor at its expense pursuant
to this Sublease or by Landlord at its expense pursuant to the Prime Lease; and

(c) 100% of all charges for electricity furnished to the Sublet Premises and the
mechanical equipment serving only the Sublet Premises; and

(d) Sublessee’s Share of all charges incurred by Sublessor pursuant to
provisions of the Prime Lease, other than Article 3 or 4 of the Prime Lease,
that are attributable to the Building as a whole and not attributable solely to
the Sublet Premises or Sublessee’s use and occupancy of the Sublet Premises
provided that such charges are not payable by Sublessor at its expense pursuant
to this Sublease or by Landlord at its expense pursuant to the Prime Lease; and

(e) After 2008, Sublessee’s Share of charges incurred directly by Sublessor for
the operation and management of the Building over charges incurred by Sublessor
for the operation and management of the Building for the calendar year ending
December 31, 2008 (base year), including without limitation, charges for:
management of the Building, operation and maintenance of the card-access system
in the Building; operation and maintenance of the computer room serving the
Building; and operation and maintenance of common areas and facilities within
the Building, provided that: (i) such charges are within the scope of charges
included in the term “Direct Expenses” as such term is used in the Prime Lease;
and (ii) such charges are not otherwise payable by Sublessor at its expense
pursuant to this Sublease or by Landlord at its expense pursuant to the Prime
Lease. If any charges incurred directly by Sublessor under this subsection
(e) are incurred for only a part of the calendar year ending December 31, 2008
(base year), such charges will be annualized for the calendar year ending
December 31, 2008 (base year), i.e., increased to the sum that would have been
incurred if incurred for a period of twelve (12) months;

(f) 100% of all charges incurred by Sublessor as a result of Sublessee’s
violation of any provision of this Sublease; and

(g) If applicable in the jurisdiction where the Sublet Premises are situated,
Sublessee shall pay and be liable for all rental, sales, use and other similar
taxes, if any, (excluding income taxes of Sublessor) levied or imposed by any
governmental or municipal authority having authority on payments by Sublessee
pursuant to this Sublease. Any such payments shall be made concurrently with the
payment of the Rent upon which the tax is based as set forth above.

(h) Notwithstanding any provision of this Sublease to the contrary, in the event
that during the term of this Sublease taxes shall increase as a result of a sale
of the property of which the Sublet Premises are a part, Sublessee’s obligation
to pay a proportionate share of such increase shall be limited to a
proportionate share of one-half of such increase that is attributable to the
Sublet Premises.

(i) Sublessor shall provide Sublessee with copies of all documentation received
by Sublessor from Landlord in support of calculations of Additional Rent payable
by Sublessee under this Sublease. At Sublessee’s written request, Sublessor
shall exercise its rights pursuant to Section 4.6 of the Prime Lease to
(a) request documentation evidencing the accuracy of Landlord’s calculations of
Additional Rent, and (b) dispute such calculations and seek to have them
adjusted, provided that Sublessee shall pay Sublessor for any and all out of
pocket expenses (including the reasonable accountants and attorneys fees)
incurred by Sublessor in connection with such dispute, except to the extent
Landlord is obligated to pay the same pursuant to Section 4.6 of the Prime
Lease.

(j) Notwithstanding any other provision of this Sublease: (i) Sublessee shall
owe no Additional Rent for sums incurred by Sublessor pursuant to Article 4 of
the Prime Lease as a result of increases in calendar year 2008 Operating
Expenses over prior years’ Operating Expenses; (ii) Sublessor shall not add a
markup to sums payable by Sublessee under this Section 4; as used herein
“markup” shall mean an amount added by Sublessor to a charges paid by Sublessor
to third parties and shall not mean amounts paid by Sublessor to Landlord or to
any third party or amounts representing interest or late charges payable by
Sublessee pursuant to this Sublease; and (iii) unless arising in whole or in
part from the acts or negligence of Sublessee, Sublessee shall not be liable for
any

 

Confidential



--------------------------------------------------------------------------------

third party claim against Sublessor for personal injury or property damage
arising from use or occupancy of the Building or any portion thereof prior to
the date of delivery of the Sublet Premises hereunder, provided however that:
(i) the foregoing shall not apply to claims by or against Landlord, its agents
or contractors, and (ii) except to the extent expressly set forth in this
sentence, shall not relieve Sublessee from its performance or payment
obligations under this Sublease, including without limitation performance and
payment obligations associated with the condition, leasing, management,
maintenance security, repair, replacement, restoration or operation of the
Project or any portion thereof.

5. Repairs and Maintenance. Sublessor shall not be responsible for injury, loss
or damage resulting from acts or omissions of third parties performing repairs
or maintenance or for injury, loss or damage resulting from the condition of the
Sublet Premises or the lands and buildings of which the Sublet Premises are a
part or the fixtures or improvements therein, except where such loss or damage
arises from the negligence or willful misconduct of Sublessor, its agents,
employees, contractors and/or subcontractors.

6. Utilities and Services.

(a) Sublessee shall pay for electricity provided to the Sublet Premises and to
mechanical equipment serving the Sublet Premises based on usage shown on
sub-meter(s) that measure such usage. Sublessor shall invoice Sublessee for its
use of electricity on a monthly basis showing in reasonable detail the
computation of charges for the prior month for electricity together with copies
of applicable bills received by Sublessor from the utility providing electricity
and Sublessee shall pay Sublessor or its designee for Sublessee’s use of
electricity at rates no greater than the rates that Sublessee would have paid if
metered directly to the utility providing electricity to the Building.

(b) Notwithstanding any provision of this Sublease to the contrary, cleaning and
janitorial service to the Sublet Premises shall be provided by Landlord at
Landlord’s expense subject to and in accordance with the Cleaning Specifications
attached to the Prime Lease as Exhibit J thereto.

(c) Sublessor agrees to provide at Sublessor’s expense (except for reimbursement
of charges for issuance of access cards and except to the extent that such
charges are payable by Sublessee pursuant to Section 4 of this Sublease) the
security equipment and related services specified in Exhibit D hereto. Sublessee
hereby acknowledges that such equipment is operated and/or monitored by a
recognized third party service provider and that Sublessor’s sole responsibility
shall be to continue to engage a recognized third party service provider to
operate and/or monitor such equipment. Subject to the foregoing, Sublessor shall
not be responsible for providing security and shall not be responsible for the
failure of any security equipment and/or monitoring service. Sublessee hereby
assumes all responsibility for the protection of Sublessee, its employees,
agents, invitees and property from acts of third parties. Sublessee shall give
Sublessor prompt written notice of the failure of any security equipment or
monitoring service provided hereunder upon Sublessee obtaining actual knowledge
of such failure.

7. Casualty Loss; Condemnation. This Sublease and Sublessee’s rights hereunder
shall be subject to the exercise by Landlord or any third party entitled thereto
of any rights granted pursuant to the Prime Lease or by law, including the right
to terminate the Prime Lease or this Sublease in the event of any taking by
eminent domain or condemnation or any casualty loss or damage. In the event of
any taking by eminent domain or condemnation or any casualty loss or damage to
the Sublet Premises, Sublessee agrees to be subject to any action taken to
terminate the Prime Lease by Sublessor pursuant to the terms of the Prime Lease
or by agreement between Sublessor and Landlord, provided however that Sublessor
shall not (a) enter into any agreement or take any action that would result in
the termination of this Sublease as a result of any taking by eminent domain or
condemnation or any casualty loss or damage to the Sublet Premises without
Sublessee’s written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Except for action taken pursuant to Section 11 of this
Sublease, nothing in this Sublease shall require Sublessor to take any action to
oppose any exercise by Prime Landlord of its rights under the Prime Lease in
connection with any taking by eminent domain or condemnation or any casualty
loss or damage. In the event the Building or Sublet Premises is damaged,
destroyed or taken pursuant to the exercise of eminent domain or condemnation to
a degree that substantially impairs Sublessee’s use or enjoyment of the Sublet
Premises, then Sublessee may terminate this Sublease upon thirty (30) days
notice if the Sublet Premises are not restored within (i) (90) days of
Sublessor’s written notice to the effect that Sublessor has elected to restore
the Sublet Premises, or (ii) within one hundred twenty (120) days of the date of
casualty, whichever is later, provided however that such right to terminate
shall not be available to Sublessee if Sublessor is unable to meet such dates as
a result of Sublessee having unreasonably withheld, delayed or conditioned it’s
consent to Sublessor’s request for consent to terminate the Prime Lease or this
Sublease. In addition, notwithstanding any term, condition or covenant to the
contrary, if all or any part of the Sublet Premises becomes unusable for
occupancy by Sublessee as a result of casualty or damage or destruction or
pursuant to the exercise of eminent domain or condemnation, Rent will abate in
the same proportion that the square foot area of the part of the Sublet Premises
not usable by Sublessee bears to the total square foot area of the Sublet
Premises from the date of casualty, damage, destruction, condemnation or the
date taken by eminent domain, to the date the Sublet Premises are restored.

 

Confidential



--------------------------------------------------------------------------------

8. Holding Over. If Sublessee or any party claiming by, through or under
Sublessee holds over in the Sublet Premises after expiration or termination of
this Sublease, Sublessor may exercise any and all remedies available to it at
law or in equity to recover possession of the Sublet Premises, and to recover
damages, including without limitation, all amounts payable by Sublessor to
Landlord by reason of such holdover. For any month or partial month that
Sublessee or any party claiming by, through or under Sublessee remains in the
occupancy of the Sublet Premises after the expiration or termination of this
Sublease, such occupancy shall at Sublessor’s option be construed as tenancy
from month to month only at a monthly Rental equal to the greater of (i) one and
one-half (1- 1/2) times the Rent and Additional Rent payable for the month prior
to expiration or termination of this Sublease; or (ii) the Rent and Additional
Rent and other amounts payable by Sublessor to Landlord by reason of such
holding over. The foregoing shall not be construed as Sublessor’s permission for
Sublessee to hold over and the acceptance by Sublessor of any lesser sum shall
be construed as payment on account and not in satisfaction of damages for such
holding over.

9. Default by Sublessee; Remedies of Sublessor. Sublessee shall be in default
under this Sublease: (i) if Sublessee shall fail to pay Rent or Additional Rent
or other amounts as and when same shall be due hereunder and such failure shall
continue for five (5) days after receipt of written notice of such failure; or
(ii) if Sublessee shall fail to comply with any provision of this Sublease and
shall not cure such failure within thirty (30) days after receipt of written
notice thereof, provided however that if the nature of Sublessee’s obligation
requires more than thirty (30) days for compliance and Sublessor shall not be in
default under the Prime Lease by reason thereof, Sublessee shall not be in
default if Sublessee commences to cure such default within such thirty (30) days
and thereafter diligently prosecutes same to completion; or (iii) if any act or
omission by Sublessee shall constitute a default under the Prime Lease and
Sublessee shall not cure such default or threatened default within one half of
the time period allowed to cure such default under the Prime Lease. If Sublessee
shall be in default under this Sublease, Sublessor shall have the right, without
further notice to Sublessee, to (i) invoke any of the remedies permitted under
the Prime Lease; or (ii) invoke any other remedies permitted by law or in equity
by reason of such default, including the right of injunction.

10. Prime Lease.

(a) This Sublease shall be subject and subordinate to the terms, covenants and
conditions of the Prime Lease. Except as otherwise set forth herein, Sublessee
agrees to fully and faithfully perform all of the obligations of Sublessor as
tenant under the Prime Lease with respect to the Sublet Premises and abide by
and observe all the terms, conditions, restrictions and limitations imposed on
Sublessor as tenant by the Prime Lease and not to do anything which would
constitute a default under the Prime Lease or omit to do anything which would
result in a violation of the terms, covenants and conditions of the Prime Lease.

(b) The terms, covenants and conditions of the Prime Lease are hereby
incorporated herein by reference with the same force and effect as if fully set
forth in this Sublease, except that:

(i) any reference in the Prime Lease to “Landlord” or “Tenant” shall mean the
Sublessor or Sublessee, respectively; any reference in the Prime Lease to
“Premises” shall mean the Sublet Premises; any reference in the Prime Lease to
“Tenant’s Share” shall mean the Sublessee’s Share; any reference in the Prime
Lease to the “term” shall mean the term of this Sublease; any reference in the
Prime Lease to quantities applicable to the Building shall be adjusted to
reflect Sublessee’s Share;

(ii) Sublessor shall have no responsibility for any representations, warranties,
covenants or agreements of Landlord or for performance of any obligations of
Landlord or for any failure of Landlord to perform any of Landlord’s obligations
or for any act or omission of Landlord except as expressly set forth in this
Sublease;

(iii) the following portions of the Prime Lease shall not be incorporated in
this Sublease: all Sections of the “Summary of Basic Lease Information”,
Sections 1.1.1, 1.3, 1.4, 2, 4 (except to the extent incorporated herein), 16,
21, 23.4, 29.18, 29.24, 29.37 and 29.39 of the Prime Lease and Exhibits A, B, C,
G, I, J (except to the extent incorporated herein) and K;

(iv) any obligation of Landlord to provide a Non-disturbance Agreement shall be
satisfied by any non-disturbance agreement reasonably acceptable to Sublessor;

 

Confidential



--------------------------------------------------------------------------------

(v) any obligation of Landlord to provide construction, alterations or
improvements shall not apply to this Sublease;

(vi) if the Prime Lease provides Sublessor with any exclusive rights and/or any
rights to renew, or terminate, or rights of first refusal or rights to increase,
or decrease the size of the Sublet Premises, or elect to lease other premises,
any such right shall be deemed personal to Sublessor and expressly reserved to
Sublessor and shall not be incorporated in this Sublease;

(vii) if a conflict between provisions of this Sublease and provisions of the
Prime Lease would permit Sublessee to do or cause to be done any act or thing to
be done prohibited by the Prime Lease, then the provisions of the Prime Lease
shall prevail;

(viii) except as otherwise provided in this Sublease, any provision of the Prime
Lease that Landlord’s consent shall not be unreasonably withheld shall not apply
to Sublessor’s consent hereunder, which consent shall be given or not given by
Sublessor in its sole judgment in the event that (a) Landlord shall not have
given its consent under the Prime Lease or (b) the giving of such consent by
Sublessor would subject Sublessor to additional liabilities, costs or expenses
as a result thereof;

(ix) if any act or omission by Sublessee shall constitute a default under the
Prime Lease, the time period for Sublessee to cure such default hereunder shall
be deemed to be one half of the time period to cure such default under the Prime
Lease (but in no event less than four (4) days);

(x) for purposes of incorporating Section 3.2 (Abatement of Rent) of the Prime
Lease into this Sublease, the term “Abatement Event” shall be deemed to apply to
any such event caused by Landlord, with respect to Landlord’s obligations under
the Prime Lease and any such event caused by Sublessor with respect to
Sublessor’s obligations under this Sublease; and

(xi) subject to Sublessee’s obligations to abide by and not to do anything that
would constitute a default under the Prime Lease or omit to do anything which
would result in a violation of the terms, covenants and conditions of the Prime
Lease, in the event that any provisions or defined terms set forth in this
Sublease conflict with any provision or defined term of the Prime Lease that is
incorporated herein by reference, then the provisions of this Sublease shall
control.

(xii) Notwithstanding any provision of Section 10.4 of the Prime Lease to the
contrary, Sublessee’s insurance will be issued by companies reasonably
acceptable to Sublessor or having a minimum Best’s Rating requirement of not
less than A – VII per Section 10.4(iii).

(xiii) Notwithstanding any provision of this Sublease to the contrary, except to
the extent prohibited by law the limitation of liability set forth in
Section 29.13 of the Prime Lease and the liability of Sublessor and the
Sublessor Parties to Sublessee for any cause, including, without limitation,
termination of this Sublease by reason of Sublessor’s default under the Prime
Lease and/or this Sublease, shall in no event exceed direct damages (which
direct damages may include costs associated with securing and relocating to
alternate premises) in the amount of One Million Two Hundred Thousand
($1,200,000) Dollars.

11. Enforcement of Landlord’s Obligations. In the event that Landlord fails to
perform any obligation under the Prime Lease for the benefit of the Sublet
Premises, Sublessor shall, on written notice from Sublessee, request that
Landlord perform such obligation and Sublessor shall use all commercially
reasonable efforts (which expression shall not include prosecution of any legal
action) to obtain performance of such obligation by Landlord in favor of the
Sublet Premises. Notwithstanding the foregoing, if Landlord shall be in default
under the Prime Lease in performance of an obligation in favor of the Sublet
Premises, Sublessor shall, on notice from Sublessee and at Sublessee’s expense
(unless otherwise recoverable from the Landlord or third party as may be
provided in the Prime Lease), prosecute such action as Sublessor shall deem
reasonably appropriate to obtain performance of such obligation by Landlord.
Sublessee shall be entitled to participate with Sublessor in the enforcement of
Sublessor’s rights against Landlord and Sublessee agrees to cooperate with the
prosecution of any such action. Provided that the obligation of Sublessor
hereunder or pursuant to the Prime Lease shall not be increased thereby and the
benefits of Sublessor hereunder or pursuant to the Prime Lease shall not be
reduced thereby, Sublessor grants Sublessee the nonexclusive right to deal
directly with Landlord with respect to the performance or nonperformance of any
obligations of Landlord under the Prime Lease with respect to the Sublet
Premises or the Common Areas; it being the intent of the parties hereto that, at
its sole expense (unless otherwise recoverable from the Landlord or third party)
and subject to the limitations set forth herein, Sublessee may exercise such
rights as are reasonably necessary or desirable to permit

 

Confidential



--------------------------------------------------------------------------------

Sublessee to use and occupy the Sublet Premises and use the Common Area as
contemplated in this Sublease, and not otherwise. If Sublessor receives an
abatement or diminution of Rent under the Prime Lease from Landlord that relates
to the Sublet Premises, Sublessee shall be entitled to a corresponding abatement
or diminution of Rent under this Sublease. Notwithstanding the aforementioned
with respect to payment of costs by Sublessee, Sublessor will apportion the
costs of enforcing any obligations of Landlord under the Prime Lease among those
subtenants requesting such enforcement.

12. Parking. Sublessee shall be permitted to use 94 of the parking spaces
available to all occupants of the Building on a non-exclusive basis without
additional charge. Such use shall be subject to the terms and provisions set
forth in the Prime Lease.

13. Signage. Sublessee shall be permitted to be listed together with other
subtenant’s entitled thereto on the monument sign located in front of the
Building as depicted on the Sign Plan attached hereto as Exhibit F and on the
directory in the 1st Floor lobby of the Building, and Sublessee shall have
exclusive signage rights within the Sublet Premises provided that no signage
within the Sublet Premises shall be visible from outside of the Sublet Premises.
All costs associated with such listings shall be payable by Sublessee.

14. Security Deposit. Sublessee shall deposit with Sublessor upon execution and
delivery of this Sublease by Sublessor the sum of $61,820.39 as security for
Sublessee’s full and faithful performance and observance of the terms, covenants
and conditions of this Sublease as herein provided, including without limitation
Sublessee’s obligation to restore the Sublet Premises to its condition prior to
any alteration by Sublessee. If Sublessee defaults in the full and faithful
performance and observance of any of the terms covenants and conditions of this
Sublease beyond any applicable notice and cure period, Sublessor may apply or
retain the whole or any part of the security so deposited to the extent required
for the payment of any rent or additional rent to which Sublessee is in default
beyond any applicable notice and cure period or for any sum which Sublessor may
expend by reason of Sublessee’s default beyond any applicable notice and cure
period. If Sublessor applies the whole or any part of the security as aforesaid,
Sublessee shall within ten (10) days after notice from Sublessor deposit with
Sublessor an amount sufficient to restore said deposit to the amount set forth
herein. Sublessor shall have no obligation to hold the security deposit in an
interest-bearing account, provided that if Sublessor is required by law to do so
or if Sublessor elects to hold such security deposit in an interest-bearing
account, Sublessee shall be entitled to interest earned on the security deposit
in proportion to the amount of the security deposit not applied or retained by
Sublessor pursuant to the terms hereof. Within thirty (30) days after the later
of (i) Sublessee’s surrendering the Sublet Premises or (ii) the expiration or
sooner termination of this Sublease, Sublessor shall return to Sublessee the
whole or part of the security deposit (and interest, if applicable) not applied
or retained by Sublessor pursuant to the terms hereof.

15. Notices. In the event that Sublessee shall receive any notice or other
communication with respect to the Sublet Premises or the use and occupancy
thereof, Sublessee shall promptly furnish same to Sublessor. Any notice or other
communication which either party shall desire or be required to give to the
other shall be deemed sufficiently given if in writing and sent by registered or
certified mail or recognized overnight carrier addressed to the other party, as
follows: to Sublessor at: Avnet, Inc., 2211 South 47th Street, Phoenix, AZ
85034, Attn: Corporate Real Estate Department; with a copy sent concurrently to:
Avnet, Inc., 2211 South 47th Street, Phoenix, AZ 85034, Attn: Legal Department;
and to Sublessee at: the Sublet Premises, with a copy to the attention of the
General Counsel of Sublessee at the same address.

16. Real Estate Broker. Sublessee represents that except for Colliers
International and Irving Hughes, Sublessee has dealt with no real estate broker,
agent, finder or other person acting as such in connection with this
transaction. Sublessee shall indemnify and hold Sublessor harmless from and
against any and all claims, judgments, suits, costs, reasonable attorney’s fees
and other expenses which Sublessor may incur by reason of claims of any person,
firm or corporation for a brokerage commission, finder’s fee or other
compensation based upon any alleged negotiations or dealings by Sublessee
contrary to the foregoing representation. Sublessee’s obligations under this
section shall survive the expiration or sooner termination of this Sublease. At
its cost, Sublessor agrees to pay a commission to the aforementioned brokers
pursuant to separate agreement.

17. Representations of the Parties.

(a) Sublessee represents to Sublessor that except as expressly set forth in this
Sublease, neither Sublessor nor its agents or representatives have made any
representations or promises with respect to the physical condition of the Sublet
Premises or the lands and buildings of which the Sublet Premises are a part or
the expenses of operation, availability of utilities and services, zoning
ordinances or other legal requirements or any other matter or thing related
thereto.

 

Confidential



--------------------------------------------------------------------------------

(b) Sublessor represents to Sublessee that: (i) Exhibit B constitutes a true,
correct and complete copy of the Prime Lease, and comprises the entire
understanding and agreement of Landlord and Sublessor with respect to the Sublet
Premises, (ii) the Prime Lease is in full force and effect in accordance with
its terms, and (iii) neither Landlord nor Sublessor is in default or material
breach of any provision under the Prime Lease (iv) to Sublessor’s knowledge, no
condition exists that with notice and/or the passage of time would constitute a
default or material breach of any provision under the Prime Lease; and (v) to
Sublessor’s knowledge, the Building and the Sublet Premises are in compliance
with all laws and regulations applicable to its present uses.

18. Landlord Approval; Right to Terminate.

(a) This Sublease shall not be effective unless and until Sublessor shall have
obtained the written consent of Landlord to this Sublease In the event that
written consent of Landlord to this Sublease (excluding Exhibit F and Exhibit G)
is not obtained within thirty (30) days from the date hereof, either party may
cancel this Sublease by notice to the other party delivered prior to receipt by
Sublessor and Sublessee of such written consent of Landlord.

(b) Sublessee may elect to terminate this Sublease in the event that written
consent of Landlord and Sublessor to Sublessee’s plans for Sublessee Work and
Sublessee’s listing on the monument sign located in front of the Building are
not obtained within sixty (60) days from the date hereof, provided that (i) on
or before March 21, 2008 Sublessor shall deliver to Landlord and Sublessor plans
for Sublessee Work and for Sublessee’s listing on the monument sign located in
front of the Building and (ii) Sublessee shall use diligent efforts to obtain
consent of Landlord and Sublessor to the Sublessee Work and Sublessee’s listing;
and (iii) if Sublessee elects to terminate this Sublease, written notice of such
election is delivered to Sublessor no later than ten (10) days following the
expiration of such sixty (60) day period.

19. Miscellaneous.

a. Where the context so permits or requires, the terms of this Sublease shall
survive the expiration or termination of this Sublease.

b. The following exhibits are attached to and form a part of this Sublease:

Exhibit A - Sublet Premises

Exhibit B - Prime Lease

Exhibit C - Furniture and Equipment

Exhibit D - Security Equipment and Guidelines

Exhibit E - First Floor Plan (Common Areas)

Exhibit F - Sign Plan

Exhibit G - Sublessee Work

c. This Sublease contains the entire agreement between the parties relative to
the subject matter hereof, and all negotiations, understandings and agreements
related to the subject matter hereof are merged in this Sublease. This Sublease
may not be altered, changed or amended except by a written agreement between
Sublessor and Sublessee. This Sublease may be executed in counterparts, each of
which shall be deemed to be an original and both together shall be deemed to be
one and the same Sublease. A facsimile or PDF of an original signature
transmitted to the other party is effective as if the original. Upon request an
original signature will be provided.

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Sublease as of
the last date and year written below.

 

SUBLESSOR:

    SUBLESSEE: Avnet, Inc.     Iomega Corporation By:  

/s/ Raymond Sadowski

    By:  

/s/ Ron S. Zollman

Name   Raymond Sadowski     Name   Ron S. Zollman Title   SVP & CFO     Title  
General Counsel & Secretary Date   Feb. 15, 2008     Date   Feb. 15, 2008

 

Confidential